CaS€ 1-17-44157-€88 DOC 106 Filed 12/10/18 Entered 12/10/18 15254:55

UNITED STATES BANKRUPTCY COURT

EASTERN DISTRICT OF NEW YORK
x

.`)
e.l

H"

_aw/a:§/\:;m.
3 11 \7 01 330 else

Case No. 17-4415
Chapter: 7

Nve'sr

In re: SEAN M. MURRAY

\l‘dlU_S\`/`
111

MOAMBN
int
HHJJQ

li
18

lSlUl
Aglc

Debtor(s)

:10 13
lllflOQ

X

O_.
DEBTOR PRO SE LETTER MOTION FOR EXTENSION OF TIME TO FILE
CONSOLIDATION OF PREVIOUS MOTIONS PER ORDER AT DOCKET NO. 102

1. On Novernber 29, 2018 Judge Stong at Docket No. 102, (ORDER DIRECTING DEBTOR

TO FILE A CONSOLIDATED MOTION SEEKING REMAINING RELIEF SOUGHT
AGAINST NATIONSTAR AND SCHEDULING A HEARING) directed Debtor to file a
single motion (the “Consolidation Motion”) requesting all remaining relief sought against

Nationstar Mortgage LLC (“Nationstar”) by December 7, 2018.

2. Nationstar through counsel Cleo Sharaf-Green, Esq. for Attorneys ROBERTSON,
ANSCHUTZ & SCHNEID, P.L. has consented to an extension of time to file the
Consolidation Motion currently due December 7, 2018 to December 21 , 2018.

3. Debtor respectfully requests extension of time to tile the Consolidation Motion until

December 21, 2018 upon consent.
By¢ l§_?zaw /M. /ot.//¢-

Executed Tuesday, December 4, 2018 v
SEAN M. MURRAY

CC: Cleo Sharaf-Green, Esq. (Via Email and USPS)
ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
Attorneys for Nationstar Mortgage LLC d/b/a Mr. Cooper»

900 Merchants Concourse
Westbury, NY 11590,

Page 1 of 1

 

